Citation Nr: 0516171	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected chronic lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1993 to December 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a 
March 2002 rating decision, the RO granted service connection 
for patellar tendonitis of the right knee with a 10 percent 
rating.  In the same rating decision, the RO granted service 
connection for chronic lumbar strain and assigned a 
noncompensable rating and also denied service connection for 
status post left wrist scaphoid bone fracture.  The veteran 
disagreed with the noncompensable rating for his service-
connected low back disability and also disagreed with the 
denial of service connection for his left wrist disability.  
The RO addressed those issues in a statement of the case, and 
the veteran perfected his appeal.  

Thereafter, in a rating decision dated in October 2003, the 
RO granted service connection for the veteran's left wrist 
disability with a 10 percent rating effective the day 
following his separation from service in December 2000.  In 
the same rating decision, the RO increased the initial rating 
for the veteran's service-connected chronic lumbar strain 
from noncompensable to 10 percent and sent the veteran a 
supplemental statement of the case that addressed the low 
back claim.  In his VA Form 1-646, Statement of Accredited 
Representation in Appealed Case, dated in December 2004, the 
veteran's representative confirmed that the wrist disability 
claim is no longer on appeal.  The veteran testified before 
the undersigned concerning the rating for his service-
connected chronic lumbar strain at a hearing held in 
Washington, DC, in April 2005.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim; he has been 
told what evidence VA would obtain and what he should submit, 
and relevant evidence necessary for an equitable disposition 
of the issue on appeal has been obtained.  

2.  The veteran's service-connected chronic lumbar strain is 
manifested primarily by slight limitation of motion  of the 
lumbar spine and chronic low back pain with increased pain on 
use; the veteran experiences intermittent radiating pain and 
numbness involving the lower extremities.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no more, for the 
veteran's service-connected chronic lumbar strain have been 
met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2004); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

The increased initial rating issue on appeal was first raised 
in a notice of disagreement submitted in response to VA's 
notice of its decision granting service connection for 
chronic lumbar strain and assigning a noncompensable rating. 
VA's General Counsel has held that, if, in response to notice 
of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  The Board finds that in 
this case, further notice from VA to the veteran is not 
required with regard to his claim for a higher initial rating 
for chronic lumbar strain discussed herein because documents 
issued to the veteran coincident with his service connection 
claim and documents issued to the veteran subsequent to his 
claim for a higher initial rating provided notice sufficient 
to enable him to prepare and present argument directly 
pertinent to his appeal.

Specifically, in addition to the information as to VA's role 
and the veteran's role in obtaining evidence, which the RO 
provided to the veteran in a May 2001 letter in connection 
with his service connection claim, the June 2003 statement of 
the case informed the veteran of the reasons his increased 
disability rating claim had been denied, the evidence 
considered in denying the claim, and the evidence the veteran 
still needed to submit to substantiate his claim.  
Specifically, the veteran was advised of the rating criteria 
describing the symptomatology he must demonstrate in order to 
meet compensable and higher disability ratings for his 
service-connected low back disability.  In addition, in its 
October 2003 supplemental statement of the case, the RO 
advised the veteran of changes made to the VA Rating Schedule 
for Disabilities (Rating Schedule) as they pertain to ratings 
for the spine and which became effective September 26, 2003.  
The veteran was provided an opportunity to respond to each of 
these documents.  

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran presented personal testimony in 
this case before the undersigned Veterans Law Judge in April 
2005.  At that time, the veteran testified specifically that 
he has no additional evidence to submit in support of his 
claim.  The Board concludes that the veteran has been 
afforded appropriate notice under VCAA, consistent with the 
applicable legal criteria. 

As to the duty to assist, the RO obtained the veteran's 
service medical records and provided him with fee-basis VA 
examinations.  The veteran submitted private treatment 
records and provided testimony at the April 2005 hearing 
before the undersigned member of the Board.  As noted above, 
the veteran testified that he had submitted to VA all the 
evidence he personally had that was relevant to his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice pertaining to his claim.  In 
addition, relevant data has been obtained for determining the 
merits of the appeal, and no assistance that might further 
substantiate his claim is required.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Background and analysis

The RO has granted an initial 10 percent rating for chronic 
lumbar strain.  The veteran has appealed that decision and 
contends that his low back disability is more disabling than 
is reflected by the 10 percent rating.  

Service medical records show that the veteran was seen with 
complaints of low back pain in October 1994, at which time he 
reported that low back pain had been present off and on for 
eight months.  He stated that he hurt his back in boot camp 
in April 1993 but had never before been to sick call for this 
problem.  He said his pain had been worse in the past two 
months.  On examination, there was tenderness to palpation of 
the T-12/L-1 vertebral bodies and tenderness to palpation of 
paraspinal muscles in the L2 area.  There was pain on flexion 
and increased pain on extension.  The assessment was 
musculoskeletal low back pain without radiculopathy.  
Medication and moist heat were prescribed.  

In August 1995, the veteran complained of low back pain over 
the past two weeks with increased pain on movement.  He gave 
a history of having originally hurt his back rope climbing in 
boot camp with the recent onset of pain caused by wrestling.  
On examination, there was paraspinal muscle spasm in the L3-
L4 region on the right side.  The assessment after 
examination was musculoskeletal low back pain.  He was 
referred to physical therapy for back school, which he 
completed in September 1995.  

In May 1998, the veteran reported that he stepped in a hole a 
week earlier and had had low back pain since then.  He 
reported that the pain radiated from his low back to both 
knees.  On examination, there was tenderness to palpation 
from L1 to L5 with muscle spasm.  There was full range of 
motion with increased pain past 60 degrees of flexion.  The 
assessment was moderate low back strain.  Medication was 
prescribed.  

In early October 1998, the veteran reported a history of 
intermittent low back pain over the past two months reporting 
he had low back spasm since doing sit-ups earlier in the day.  
He reported it hurt to move, walk, and bend and said there 
was some radiating pain to both thighs.  On examination, 
there was moderate parathoracic and paralumbar tenderness and 
spasm with decreased flexion and rotation.  The assessment 
was acute thoracolumbar strain.  Medication, rest, and heat 
were prescribed.  In mid-October 1998, the veteran complained 
of continuing low back pain, which radiated down both legs, 
with occasional tingling in both feet.  On examination, 
straight leg testing was positive, and there was decreased 
sensation in the right foot over the L5 dermatome.  The 
assessment was low back pain with radicular symptoms.  At an 
orthopedic consultation in late October 1998, the veteran 
gave a history of low back pain that radiated across his 
lumbosacral junction area and into both legs all the way to 
the feet.  The orthopedist noted that X-rays of the 
lumbosacral spine showed spina bifida occulta at L5 with 
generalized mild spondylosis.  The assessment was lumbar 
syndrome.  Medication was prescribed. 

Service medical records also show complaints of continuing 
intermittent low back pain in February and March 1999, when 
the veteran reported increased low back pain.  He reported 
intermittent numbness and tingling in the legs, and there was 
tenderness to palpation of the paraspinal musculature.  The 
assessment was chronic low back pain, and the veteran 
underwent additional physical therapy.  

When seen at an orthopedic clinic in April 1999, the 
physician said that the veteran was much worse on physical 
examination with extension of his back.  The physician said 
that X-rays showed significant spondylosis with facet 
arthrosis.  The assessment was rule out facet syndrome, and 
the physician put the veteran on a six-month limited duty 
board.  He referred the veteran to the pain clinic where the 
veteran underwent facet blocks at L4-L5 and L5-S1 in May 1999 
and additional facet blocks in June 1999.  The veteran 
returned to the orthopedic clinic in June 1999 and reported 
that he had had no results from the nerve blocks.  Left lower 
extremity pain was now greater than the back pain.  There was 
a positive straight leg raising on the left, and the 
physician ordered an Magnetic Resonance Imaging (MRI) Study.  
Shortly thereafter, the orthopedist noted that the veteran 
reported his symptoms were somewhat better in his left lower 
extremity, with only intermittent pain.  The physician noted 
the MRI study of the lumbosacral spine showed a normal spine 
with no herniated discs, no foraminal stenosis, nor any other 
abnormality.  The impression was lumbar syndrome.  

The veteran was referred to the pain management center for 
discography in November 1999.  In the pain center record it 
was noted that an MRI study showed broad-based disc bulges at 
L4-L5 and L5-S1.  In November 1999, there was positive 
discography at L3-L4, and in January 2000, the veteran 
underwent Intradiscal Electothermal Annuloplasty (IDET) at 
L3-L4.  At a Physical Evaluation Board examination in 
February 2000, the veteran was diagnosed as having chronic 
low back pain, which was considered disabling.  At a follow-
up pain clinic visit in March 2000, the veteran reported that 
his pain was the same and that it was in the middle of his 
back with occasional radiation down the left lower extremity.  
At a physical therapy visit in April 2000, the veteran said 
that sometimes his low back hurt worse that it did before the 
IDET.  He was noted to have been compliant with physical 
therapy and was expecting a Physical Evaluation Board in 
about a month.  

At the veteran's service separation examination, which was an 
addendum to the physical evaluation board examination of 
February 2000, the examiner noted degreased range of motion 
of the spine and said there were no changes on physical 
examination.  Separation from service due to chronic low back 
pain was noted to be pending in a Report of Medical 
Assessment dated in October 2000.  

At a VA fee-basis examination in May 2001, the veteran 
reported he experienced constant back pain, which he 
described as distressing and associated with weakness and 
stiffness of the low back.  He said the pain occasionally 
increased with overuse and that rest alleviated this.  He 
reported that during flare-ups he had to stop or considerably 
slow down what he was doing.  He reported he occasionally 
took Motrin to relieve his pain.  On examination, range of 
motion of the lumbar spine was within normal limits and 
without pain.  There was no muscle spasm or weakness, and the 
examiner found no tenderness.  X-rays of the lumbar spine 
were negative.  The physician said there were no objective 
findings but that based on the veteran's report of constant 
pain rated as distressing especially in the L4-L5 area and 
right paralumbar area with occasional radiation to the 
buttock, the diagnosis was chronic lumbar strain.  

Private medical records show that in April 2002 the veteran 
was seen with complaints of very sharp knife-like pain in his 
low back with radiation down the back of his right leg down 
to the bottom of his foot on the plantar surface, with 
tingling in this area.  On examination, there was tenderness 
to palpation of the right paraspinal muscles of the low back 
and slightly down into the buttocks.  There was flexion to 
about 50 degrees before pain started.  Straight leg raising 
was positive on the right side.  There was slight decreased 
sensation on the bottom of the right foot. The clinical 
diagnosis was sciatica.  X-rays showed no acute process but 
there was a little bit of lipping noted on the vertebrae.  
Motrin, Valium, and Flexeril were prescribed.  When the 
veteran was seen in September 2002, he complained of 
increasing low back pain with occasional radiation into his 
right leg, but was not then having radicular symptoms.  The 
diagnosis was low back pain.  He was given a muscle relaxer 
to use in addition to Ibuprofen and was advised to see an 
orthopedist.  

At a VA fee-basis examination in July 2003, the physician 
noted the veteran's history of constant back pain with 
exacerbation with bending, twisting, heavy lifting, 
sitting/standing for long periods.  The physician said that 
the history was that the pain did not travel to other parts 
of the body, and the physician reported that the veteran 
stated his condition did not cause incapacitation.  The 
physician said the condition did not result in any time lost 
from work.  It was noted that the veteran had worked as a 
delivery associate for the past four months.  Examination of 
the lumbar spine revealed complaints of radiating pain on 
movement.  There was no muscle spasm or tenderness, and there 
were no signs of radiculopathy.  There was flexion 
to 85 degrees with pain at 80 degrees, and there was 
extension to 30 degrees with pain at 25 degrees.  Thirty-five 
degrees with pain was the limit for right and left lateral 
flexion and for right and left rotation.  The physician 
stated that range of motion of the spine was additionally 
limited by pain and that pain had the major functional 
impact.  He said that motion of the spine was not 
additionally limited by fatigue, weakness, lack of endurance 
and incoordination.  The physician said that the veteran's 
chronic lumbar strain had progressed to symptomatic 
worsening.  

At his April 2005 hearing, the veteran testified that he 
worked as the driver of a delivery truck, which required him 
to lift, bend and twist using his back.  He testified that he 
experienced pain radiating into his right leg, which made 
walking difficult.  He said that because of back pain he had 
take time off from work approximately every two or three 
weeks and generally missed one or sometimes two days at a 
time.  He testified that over the past year he had lost about 
two and a half weeks of work because of his back problems.  
The veteran testified that on a normal day his back pain was 
probably about a six on a scale of ten, and he could not 
recall a pain-free day.  The veteran testified that he took 
about 800 milligrams of Ibuprofen every six hours during the 
week and because it made him drowsy, he took Ultram only on 
the weekends.  He testified that his back felt very stiff in 
the morning and he had trouble moving around but that the 
pain increased during the day, so he said that his back was 
slightly, but not much, better in the morning than it was at 
the end of the day.  He testified that he was currently in a 
vocational rehabilitation program with the goal of getting 
into a line of work that does not require using his back so 
much.  

Pertinent law and regulations 

(i) Increased disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4 (2004).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v.  
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether the disability warrants an 
increased evaluation.  VA's General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
may be applied only for periods from and after the effective 
date of the regulatory change.  The veteran does, however, 
get the benefit of having both the old and new regulations 
considered for the period after the effective date of the 
change.  See VAOPGCPREC 3-00.  That guidance is consistent 
with the longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  

(ii) Rating musculoskeletal disabilities

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2004).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2004).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.

Analysis

In its March 2002 rating decision, the RO granted service 
connection for the veteran's low back disability and 
characterized it a chronic lumbar strain.  During the course 
of the appeal the RO assigned an initial 10 percent rating 
from the day following the veteran's separation from service 
in December 2000.  The veteran's disagreement with the 
10 percent rating led to this appeal.  He asserts that his 
back pain is constant and becomes more severe with activity 
such as his work.  He reports that the back pain 
intermittently radiates to his leg, with occasional numbness.  
He asserted that he back problems interfere with walking, 
driving, and working.  

Although the RO has characterized the veteran's service-
connected low back disability as chronic lumbar strain, the 
Board has carefully reviewed the service medical records 
outlined above and notes that during service the veteran was 
variously diagnosed as having chronic low back pain, lumbar 
strain, and lumbar syndrome including pain radiating to the 
buttocks and intermittently to the lower extremities 
accompanied by numbness and tingling.  Review of the post-
service evidence shows continuation of symptoms noted in 
service, and the Board therefore finds that the veteran's 
service-connected chronic lumbar strain is manifested 
primarily by slight limitation of motion of the lumbar spine 
and chronic low back pain with increased pain on use; 
associated with this, the veteran experiences intermittent 
radiating pain and numbness involving the lower extremities.  

Relative to rating spine disabilities, VA changed the rating 
criteria for intervertebral disc syndrome effective as of 
September 23, 2002.  The rating criteria for spinal 
disabilities other than intervertebral disc syndrome did not 
change at that time.  Effective September 26, 2003, VA 
changed the Rating Schedule to provide a single set of 
criteria for rating conditions of the spine.  

In arriving at its decision in this appeal, the Board must 
consider all potentially applicable diagnostic codes.  As the 
veteran's low back symptoms include intermittent radiating 
pain sometimes with numbness and tingling in the lower 
extremities, the Board will consider the diagnostic code for 
intervertebral disc syndrome.  The Board first notes that 
prior to September 2002, intervertebral disc syndrome 
producing mild symptoms warranted a 10 percent rating, and 
moderate symptoms with recurring attacks warranted 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Intervertebral disc syndrome producing severe 
disability with recurring attacks and little intermittent 
relief warranted a 40 percent rating, while intervertebral 
disc syndrome that resulted in pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warranted a 60 percent rating.  Id.  The Board does not, 
however, find it appropriate to rate the veteran's current 
spine disability under the diagnostic code for intervertebral 
disc syndrome which was effective prior to September 2002, as 
the medical evidence does not include objective neurological 
findings associated with symptoms of intervertebral disc 
syndrome under Diagnostic Code 5293 (2002).  

The amended rating criteria for intervertebral disc syndrome 
that became effective as of September 23, 2002, provided two 
alternative means to rate a claim: the "incapacitating 
episode" method and the "combined ratings" method.  For 
purposes of evaluations, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1) (2003).  The combined rating method required 
combining under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic manifestations.  "Chronic 
orthopedic and neurologic manifestations" mean orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  

The record does not show, nor does the veteran contend, that 
a physician has prescribed bed rest for his service-connected 
back disability.  The medical evidence does not include 
diagnosis of intervertebral disc syndrome involving the 
thoracic or lumbar spine, and other than at a visit to a 
private physician in April 2002 when there was positive 
straight leg raising and slight decreased sensation on the 
bottom of the right foot, the evidence does not document 
objective neurological signs or symptoms associated with his 
service-connected low back disability.  It is, therefore, the 
judgment of the Board that it is not appropriate to rate the 
veteran's disability under Diagnostic Code 5293 as it was in 
effect from September 23, 2002, to September 25, 2003.  

The Board will next consider the rating criteria for spine 
disabilities other than intervertebral disc syndrome as they 
were in effect prior to September 26, 2003.  

At that time, slight limitation of motion of the lumbar spine 
warranted a 10 percent rating; moderate limitation of motion 
of the lumbar spine warranted a 20 percent rating; and severe 
limitation of motion warranted a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Another 
potentially applicable diagnostic code is Diagnostic Code 
5295 for lumbosacral strain.  Mild lumbosacral strain with 
characteristic pain on motion warranted a 10 percent rating.  
38 C.F.R. § 7.71a, Diagnostic Code 5295 (2003).  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position 
warranted a 20 percent rating.  Id.  Severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent rating.  Id.  

As was noted earlier, the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  It has been observed that one diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  It has been similarly held 
that any change in diagnostic code by a VA adjudicator must 
be specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In the Board's judgment limitation of flexion of the lumbar 
spine to 85 degrees shown at the July 2003 VA fee-basis 
examination represents slight limitation of motion of the 
lumbar spine.  In this regard, the Board notes that 38 C.F.R. 
§ 4.71a, Plate V (2004) shows that normal forward flexion of 
the thoracolumbar spine is to 90 degrees.  A 10 percent 
rating may be assigned for slight limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  

The Board must take into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, the record documents the 
veteran's range of low back flexion is limited by pain and 
that pain begins at 80 degrees of flexion.  Further, although 
the veteran's range of motion was normal in other planes, 
that is, extension, lateral flexion, and rotation, the 
examiner at the July 2003 VA fee-basis examination, where 
range of motion was documented quantitatively, stated 
specifically that the range of motion of the spine was 
additionally limited by pain and that pain was the major 
functional impact.  Although no examiner has objectively 
documented flare-ups, the Board accepts as credible the 
veteran's testimony that his radiating low back pain from 
time to time is of such severity that it prevents him from 
working.  These findings demonstrate functional loss due to 
pain contemplated by 38 C.F.R. § 4.40 and functional loss due 
to pain on movement of a joint contemplated by 38 C.F.R. 
§ 4.45 (which specifies that disturbance of locomotion and 
interference with sitting, standing and weight-bearing are 
related considerations).  Under these circumstances, in the 
Board's judgment the additional disability associated with 
painful motion along with the chronic low back pain warrant 
the assignment of the next higher rating for limitation of 
motion of the lumbar spine, which is a 20 percent rating 
under Diagnostic Code 5292.  

The Board finds no basis for a higher rating under any other 
diagnostic code available under the rating criteria in effect 
prior to September 2003.  In this regard, as discussed 
earlier, the record does not include neurological findings 
associated with symptoms of intervertebral disc syndrome 
under Diagnostic Code 5293.  Further, if Diagnostic Code 5295 
for lumbosacral strain is used, the post-service medical 
evidence does not show symptoms required for a 20 percent 
rating under that code, i.e., muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing.  It is only with application of 38 C.F.R. § 4.40 
and § 4.45 as described above that a 20 percent rating could 
be assigned under Diagnostic Code 5295.  

Entitlement to increased rating from September 26, 2003

Changes to the Rating Schedule that became effective 
September 26, 2003, provide a single set of criteria for 
rating conditions of the spine termed General Rating Formula 
for Disease and Injuries of the Spine (General Rating 
Formula).  See 68 Fed. Reg. 51454 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243(2004)).  
The General Rating Formula includes criteria for evaluating 
limitation of motion and ankylosis, and a note following the 
General Rating Formula states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment are to be evaluated separately, 
under an appropriate diagnostic code.  The new diagnostic 
code number for lumbosacral strain is Diagnostic Code 5237.  
Effective September 26, 2003, the diagnostic code number for 
intervertebral disc syndrome is Diagnostic Code 5243, and it 
is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
effective September 26, 2003, is the same as the criteria for 
incapacitating episodes under the prior Diagnostic Code 5293 
in effect as of September 23, 2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater that 85 degrees warrants a 10 percent rating; forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees warrants a 20 percent rating, 
or a 20 percent rating may be assigned if there is muscle 
spam or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Forward flexion of the 
thoracolumbar spine limited to 30 degrees or less warrants a 
40 percent rating.  Under the General Rating Formula, 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  The next higher rating under 
the General Rating Formula is 100 percent, which requires 
unfavorable ankylosis of the entire spine.  

Application of the rating criteria that became effective in 
September 2003 does not benefit the veteran.  The 
incapacitating episodes option under Diagnostic Code 5243 is 
not applicable, as the evidence does not document periods of 
extended bed rest prescribed by a physician.  Under the 
combined ratings method, as noted above, the maximum 
orthopedic rating would be 10 percent, or at most 20 percent 
with consideration of additional disability due to flare-ups 
and application of the provisions of 38 C.F.R. § 4.40 and 
§ 4.45.  As noted earlier, examiners have not identified 
objective findings of neurologic abnormalities, which would 
be required for a separate rating on that ground.  

In summary, the Board concludes that under either the prior 
or revised rating criteria, a 20 percent evaluation may be 
assigned for the veteran's service-connected low back 
disability under prior Diagnostic Code 5292, prior Diagnostic 
Code 5295 or revised Diagnostic Code 5237.  As explained 
earlier, there is no basis upon which a higher rating may be 
obtained under any applicable diagnostic code.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

On review of the record, the Board finds that the veteran has 
experienced chronic low back pain and flare-ups of his low 
back disability throughout the appeal period but that at no 
time has there been a showing of evidence that would allow a 
rating in excess of 20 percent for the service-connected 
disability at any time during the appeal period. 


ORDER

A 20 percent rating for the veteran's service-connected low 
back disability is granted during the entire appeal period, 
subject to the law and regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


